IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-15,571-10


EX PARTE JEFFRY ALAN SCHULTZ, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 411,096 IN THE 228th  JUDICIAL DISTRICT COURT
HARRIS COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of theft of an automobile and his sentence was assessed at
thirty six years' confinement.  The First Court of Appeals affirmed his conviction.  Schultz
v. State, No. 01-85-0146-CR (Tex. App.-Houston [14th Dist.], delivered May 1, 1986, pet.
ref'd). 
	After a review of the record, we find Applicant's claim that challenges his parole
revocation is denied.  Applicant's remaining claims are dismissed pursuant to Article 11.07,
§ 4 of the Texas Code of Criminal Procedure.
DELIVERED: April 29, 2009
DO NOT PUBLISH